UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 20, 2015 Peoples Bancorp of North Carolina, Inc. (Exact Name of Registrant as Specified in Its Charter) North Carolina (State or Other Jurisdiction of Incorporation) 000-27205 56-2132396 (Commission File No.) (IRS Employer Identification No.) 518 West C Street, Newton, North Carolina (Address of Principal Executive Offices) (Zip Code) (828) 464-5620 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Peoples Bancorp of North Carolina, Inc. INDEX Page Item 2.02 - Results of Operations and Financial Condition 3 Item 9.01 - Financial Statements and Exhibits 3 Signatures 4 Exhibit (99)(a) Press Release dated April 20,2015 5 2 Item 2.02. Results of Operations and Financial Condition On April 20, 2015, Peoples Bancorp of North Carolina, Inc. issued a press release announcing first quarter 2015 earnings results. A copy of the press release is attached hereto as Exhibit (99)(a) and is incorporated by reference herein. Item 9.01. Financial Statements and Exhibits (d) Exhibits (99)(a) Press release, dated April 20, 2015 Disclosure about forward-looking statements Statements made in this Form 8-K, other than those concerning historical information, should be considered forward-looking statements pursuant to the safe harbor provisions of the Securities Exchange Act of 1934 and the Private Securities Litigation Act of 1995.These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of management and on the information available to management at the time that this report was prepared.These statements can be identified by the use of words like “expect,” “anticipate,” “estimate,” and “believe,” variations of these words and other similar expressions.Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, changes in interest rate environment, management’s business strategy, national, regional, and local market conditions and legislative and regulatory conditions. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect subsequent events or circumstances.Readers should also carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PEOPLES BANCORP OF NORTH CAROLINA, INC. Date:April 20, 2015 By: /s/ A. Joseph Lampron, Jr. A. Joseph Lampron, Jr. Executive Vice President and Chief Financial Officer 4
